BROWNING, Circuit Judge
(dissenting) :
The court’s opinion implicitly recognizes that to establish jurisdiction in a given district under 28 U.S.C. § 2241 a petitioner need only show meaningful contacts with the custodial authority in that district at the time of filing. Ante at p. 282; Strait v. Laird, 406 U.S. 341, 343, 92 S.Ct. 1693, 32 L.Ed.2d 141 (1972). I agree with this reading of Strait. In my opinion, however, appellant’s contacts with the military in the Northern District of California on November 23, 1971, were at least as “meaningful” as those in Guam or the Central District of California. I therefore dissent from the result reached by the court.
Northern California was the logical place for appellant to litigate his claim under traditional venue principles. His application for discharge as a conscientious objector was filed there. Six of the nine persons listed in the application as sources of “information as to the sincerity of the applicant’s professed convictions” were residents of the Northern District. The initial processing of the application by the Navy took place in the Northern District. Appellant was interviewed there by Naval officers Captain Hardage, senior chaplain, and Commander Harris, psychiatrist, as required by the Chief of Naval Personnel. The hearing on appellant’s application was held in the Northern District before LCDR Harrison, the hearing officer designated by the Navy. Captain Kerr, appellant’s commanding officer at Berkeley, forwarded the application, with endorsements, from the Northern District to the Chief of Naval Personnel, recommending appellant’s discharge. Thus, almost all of the substantial contacts with the Navy regarding the subject matter of the controversy occurred in the Northern District; most of the witnesses and other evidence bearing on the propriety of the denial of appellant’s application were located there.
On the other hand, the government had no real interest in preventing appellant from litigating his claim in the Northern District. One United States Attorney can handle such a petition as well as another, and the evidence required for the defense is more likely to be available in the Northern District than in the other suggested forums. While the government may have an interest in denying habeas corpus petitioners freedom to choose the forum they think most favorable, appellant’s decision to file in the forum that is the most logical one in which to litigate his claim hardly raises the evils of forum shopping. Unless 28 U.S.C. § 2241 clearly precludes jurisdiction in the Northern District, therefore, appellant should not be required to litigate elsewhere. See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 493-494, 500, 93 S.Ct. 1123, 85 L.Ed.2d 443 (1973).
Feliciano v. Laird, 426 F.2d 424, 427 n.4 (2d Cir. 1970); Miller v. Chafee, 462 F.2d 335, 337 (9th Cir. 1972); Carney v. Laird, 462 F.2d 606, 607 (1st Cir. 1972); Sutton v. Laird, 468 F.2d 1376, *2851377 (10th Cir. 1972); and Piland v. Eidson, 477 F.2d 1148, 1150-1151 (9th Cir. 1973), demonstrate that when a serviceman is in the course of transfer from one duty station to another, section 2241 jurisdiction exists in the district in which the dispatching station is located. Appellant received orders assigning him from his permanent station in Berkeley to a new permanent duty station in Guam (initially Vietnam), with 60-day “temporary duty under instruction” (Findings of Fact and Conclusions of Law at 2) at Port Hueneme. At the time appellant filed suit he had completed his instruction at Port Hueneme and returned to Berkeley on leave, prior to reporting to Guam. The temporary training assignment at Port Hueneme was collateral to appellant’s change of station from Berkeley to Guam. It is entirely unrealistic, and in no one’s interest—that of the courts, the Navy, or appellant—to treat Port Hueneme rather than the Naval Reserve Officer Training Corps unit at Berkeley as appellant’s detaching station for the purposes of applying the rule of the cited cases.
As the court notes, the Navy claims Admiral Matter was not appellant’s military custodian while appellant was on active duty in Berkeley. The Navy concedes, however, that if Admiral Matter was not appellant’s custodian, then Admiral Guinn, the Chief of Naval Personnel, was.* Both respondents were “present” and properly served in the Northern District—Admiral Matter because he was physically there, and Admiral Guinn, if he was appellant’s “custodian,” because of appellant’s substantial contacts there with the Navy. Strait v. Laird, supra, 406 U.S. at 344, 345, 92 S.Ct. 1693. Since at least one of the respondents was appellant’s custodian at Berkeley, the detaching station, there was jurisdiction in the Northern District of California.

 As the majority notes, Miller v. Chafee, supra, rejects the contention that the Chief of Naval Personnel is the “custodian” of all active duty Naval personnel on leave between duty Stations; it does not follow that he would not be a proper respondent if, as the Navy argues, he was appellant’s commanding officer while appellant was on duty as a student at Berkeley.